Exhibit23.1 Consent of Independent Registered Public Accounting Firm Cardica, Inc Redwood City, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-146708, 333-162780, 333-171195 and 333-171197) and Form S-8 (Nos. 333-132155, 333-139134, 333-148196, 333-157387, 333-163291, 333-180378 and 333-187764 ) of Cardica, Inc. of our report dated September 25, 2013, relating to the financial statements of Cardica, Inc. which appears in this Form 10-K. /s/ BDO USA, LLP San Jose, California September 25, 2013
